DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (herein Chen) (US PG Pub 2019/0187763).Regarding Claim 1:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (pump module 1, see paragraph [0021]), comprising: first (12) and second (13) pumps arranged in series (series arrangement described in paragraph [0025]); the first pump (12) comprising a cooling fluid inlet (111) connected to a first fluid chamber (chamber at the center of 113 housing impeller 131, henceforth referred to as 113), the first fluid chamber (113) in fluid connection with a first central chamber opening (116a) leading to a first pump chamber (117a) housing a first pump mechanism (121, 122, 161, wherein the first pump chamber 117a at least partially houses the first pump mechanism i.e., houses 161), the first pump chamber comprising a first distribution channel (116b, 115b) in fluid communication with a second fluid chamber (chamber at center of 114 housing impeller 132, henceforth Regarding Claim 2:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (1), wherein the first and second pump mechanisms comprise impellers (1222 and 1322 respectively), each with a plurality of curved blades (see Figure 2 that depicts blades).Regarding Claim 3:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (1), wherein the first pump comprises a first motor assembly (121) that drives the first pump mechanism, and the second pump comprises a second motor assembly (131) that drives the second pump mechanism.Regarding Claim 4:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (1), wherein the first pump chamber (117a) is substantially coplanar with the second central chamber (117b, as seen in Figure 2).Regarding Claim 5:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (1), wherein the first pump (12) further comprises a first stator case (portion of 115 containing 113, henceforth referred to as 115R) connected to a first motor assembly (121), the first stator case (115R) housing a first stator (houses bottom portion of first stator 121 in Regarding Claim 6:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (1), wherein the first and second pumps are formed in a main body (pumps 12 and 13 are formed in main body comprising plates 115, 116 and 117).Regarding Claim 7:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (1), wherein the first pump further comprises a first pump cover (cover formed by casing of 121) and a first pump plate (116), and the second pump further comprises a second pump cover (cover formed by casing of 131) and a second pump plate (117).Regarding Claim 8:Regarding Claim 9:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (1), wherein the first and second pump covers are sealingly assembled to the first and second fluid chambers, respectively (see paragraph [0024]: The first stator 121 is sealedly coupled with the first mounting hole 113….The second stator 131 is sealedly coupled with the second mounting hole 114.”).Regarding Claim 11:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (1), wherein the impellers comprise curved blades for clock-wise rotation (see curved blades in Figure 2 that are capable of rotating clock-wise) .Regarding Claim 13:In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (1), wherein at least one of the first pump (12) and the second pump (13) are in contact with a heat generating electronic device (both pumps are in contact with a heat generating circuit board 14 as seen in Figure 4. Furthermore, electronics cooling using this device is mentioned in paragraphs [0002]-[0003]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (herein Chen) (US PG Pub 2019/0187763).Regarding Claim 12:Chen substantially discloses all the claimed limitations but is silent regarding the material used to manufacture the main body (115, 116 and 117). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made Chen’s main body from metal as metal is a good heat conductor (intended function of Chen’s pump module, see paragraph [0002], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 10, 14-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (herein Chen) (US PG Pub 2019/0187763) in view of Huang et al. (herein Huang) (US PG Pub 2018/0094633).Regarding Claim 14 (and claim 10):
In Figures 1-4, Chen discloses a liquid cooling multi-pumping unit (pump module 1, see paragraph [0021]), comprising: first (12) and third (13) pumps arranged in series; the first pump (12) comprising a cooling fluid inlet (111) connected to a first fluid chamber (chamber at the center of 113 housing impeller 131, henceforth referred to as 113), the first fluid chamber (113) in fluid connection with a first central chamber opening (116a) Regarding Claim 15:Chen as modified by Huang discloses the liquid cooling multi-pumping unit, wherein the first (121, 122, 161), second (added) and third (131, 132, 162) pump mechanisms comprise impellers (1222 and 1322), each with a plurality of curved blades (see Figure 2). The added second pump would comprise the same structure and be arranged in the same manner as the other two pumps.Regarding Claim 16:See rejection of claim 3. The added second pump would comprise the same structure and be arranged in the same manner as the other two pumps.Regarding Claim 18:See rejection of claim 5. The added second pump would comprise the same structure and be arranged in the same manner as the other two pumps.Regarding Claim 19:Regarding Claim 20:See rejection of claim 7. The added second pump would comprise the same structure and be arranged in the same manner as the other two pumps.Regarding Claim 21:See rejection of claim 8. The added second pump would comprise the same structure and be arranged in the same manner as the other two pumps.Regarding Claim 22:See rejection of claim 9. The added second pump would comprise the same structure and be arranged in the same manner as the other two pumps.Regarding Claim 23:See rejection of claim 11. The added second pump would comprise the same structure and be arranged in the same manner as the other two pumps.Regarding Claim 24:Chen as modified by Huang substantially discloses all the claimed limitations but is silent regarding the material used to manufacture the main body (115, 116 and 117). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made Chen’s main body from metal as metal is a good heat conductor (intended function of Chen’s pump module, see paragraph [0002], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.Regarding Claim 25:See rejection of claim 13. The added second pump would comprise the same structure and be arranged in the same manner as the other two pumps.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 discloses that the first pump chamber is substantially coplanar with the third central chamber and the second pump chamber; and wherein the first fluid chamber is arranged above the first pump chamber and the second fluid chamber is arranged above the second pump chamber. Chen discloses this configuration as seen in Figure 2 wherein the pump chambers are coplanar and the pump chambers are arranged below the fluid chambers. However, Chen as modified by Huang introduces an additional pump but fails to make any mention of the third fluid chamber being arranged below the third pump chamber. This arrangement would require rearrangement of parts beyond simple duplication of parts and would not be supported by the structure disclosed by Chen which requires a specific arrangement the chambers. 
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
With respect to the rejections, the applicants’ attorney has argued Chen clearly fails to teach or suggest first and second pumps that each have a first (or second) fluid 
Firstly, as clearly explained in the rejection of claim 1, the first (11) and second (13) pumps each have respective separate pump chambers (117a for the first pump 11 and 117b for the second pump 13, as seen clearly in Figure 2), separate fluid chambers (113 and 114 as explained above) and respective central chamber openings  (116a, 116c). The argument that the central chamber openings are formed in an intermediate plate (116) is irrelevant since there is no claimed verbiage that states that the pump housing is a unitary or monolithic structure. As currently claimed, the examiner has properly denoted that each pump has the respective structure described above.
In order to potentially overcome the cited art, the applicants are requested to more clearly claim the structure of the housing that forms the different respective chambers possibly by incorporating the limitations of allowable claim 17.                                                               Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746